DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-2, 4-14, and 17-18 have been examined in this application. 
Claims 1-2, 4-14, and 17-18 are rejected
Claims 3 and 15-16 have been canceled  
Claims 19-20 were previously withdrawn.
This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 11/29/2022.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 20090064415 A1) in view of Gallant et al., hereinafter ‘Gallant’ (US 6360389 B1).
In regards to Claim 1, Payne teaches: A patient transport system (1 – Fig. 1) comprising: a stretcher assembly (20 – Fig. 1); and an onboard electrical power supply system (10 – Fig. 1) comprising an inverter (201 – Fig. 16, Para 0064 – ‘power inverter and charger 201’), a battery pack (203 – Fig. 16, Para 0064 – ‘battery source’), a power strip (Para 0064 – ‘power strip’), and a charging port (201 – Fig. 16, Para 0064 - ‘power inverter and charger 201’).; and wherein the onboard electrical power supply system is configured to monitor a voltage (Para 0067 – ‘a true sine wave outputs a true RMS voltage’), a temperature (Para 0067 – ‘a battery temperature sensor that ensures that the charge delivered to the batteries is adjusted according to their actual temperature’), 
	Payne does not teach, and a remaining battery life of the battery pack.
Gallant teaches, and a remaining battery life of the battery pack (Col 9 Line 37 – Col 10 Line 5, ‘the display section 95 can be used to display the time remaining for the charge of battery 52’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Payne with these aforementioned teachings of Gallant’s battery system with battery charge level indicator with the motivation of allowing the caregiver or maintenance person to check levels in an easy to view display to limit any error of the system, for example if the system died prior to the batteries expected end life, which would be an extreme failure of the system. 

In regards to Claim 2, Payne in view of Gallant teaches the patient transport system of claim 1, and Payne teaches: The patient transport system of claim 1, wherein the onboard electrical power supply system (10 – Fig. 1) is removably attachable to the stretcher assembly (Fig. 2 and Para 0038).

In regards to Claim 4, Payne in view of Gallant teaches the patient transport system of Claim 1, and Payne teaches: The patient transport system of claim 1, wherein the inverter is in electrical communication with the battery pack and the power strip (Fig. 16 and Para 0064 – ‘The inverter 201 includes DC battery hookup ports 206, 207.’).

In regards to Claim 5, Payne in view of Gallant teaches the patient transport system of claim 1, and Payne teaches: The patient transport system of claim 1, wherein the battery pack (203 – Fig. 16, Para 0064) is rechargeable and is in electrical communication with the charging port (Para 0064 – ‘the battery source 203 includes two 12-volt rechargeable batteries 203a, 203b’).

In regards to Claim 6, Payne in view of Gallant teaches the patient transport system of claim 1, and Payne teaches: The patient transport system of claim 1 further comprising at least one medical device (11 – Fig. 1) requiring electrical power to operate (Para 0037 – ‘The side rails 11 may include powered siderail devices that are powered by the power system 2.’, see note #1 below).
Note #1: It is understood that the peripheral support system (10) includes the self-contained power system (2) as stated in Para 0036 of Payne. As such, the power system (2) is integral to the system (10).

In regards to Claim 7, Payne in view of Gallant teaches the patient transport system of claim 6, and Payne teaches: The patient transport system of claim 6, wherein the at least one medical device (11 – Fig. 1) is powered by the onboard electrical power supply system (10 – Fig. 1, see note #1 above).

In regards to Claim 8, Payne in view of Gallant teaches the patient transport system of claim 1, and Payne teaches: The patient transport system of claim 1, wherein the power strip is comprised of a plurality of electrical outlets (Para 0064 – ‘power strip which may include wider-spaced receptacles that allow plug-in of transformers often used to step down the power in highly-sensitive medical equipment and other electronics’).

In regards to Claim 9, Payne in view of Gallant teaches the patient transport system of claim 1, and Payne teaches: The patient transport system of claim 1, but does not teach, wherein the stretcher assembly is comprised of an electrically powered drive assembly.
Gallant further teaches: wherein the stretcher assembly is comprised of an electrically powered drive assembly (Col 2 Lines 28-29).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the mobile cart and hospital bed assembly of Gallant to have incorporated an electrically powered drive assembly as providing an automated system rather than a manual system would allow for further ease of use and less work done by the user and more done by the assembly. As stated by Gallant “A power assist drive mechanism can be included on the care cart, if desired.”, therefore, with this capability to have an automated power-driven mechanism would replace a manual activity and overall would accomplish in either condition.

Additionally, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

In regards to Claim 10, Payne in view of Gallant teaches the patient transport system of claim 9, and Payne teaches: The patient transport system of claim 9, but does not teach, wherein the electrically powered drive assembly receives electrical power from the onboard electrical power supply system.
Gallant further teaches: wherein the electrically powered drive assembly (Col 2 Lines 28-29) receives electrical power from the onboard electrical power supply system (Col 4 Lines 3-15, see note #2 below).
Note #2: The art of Gallant states the following: “The care cart further includes means for coupling the electrical and gas supply outlets on the care cart to electrical and gas supplies separate from the care cart when the care cart is in a hospital room. The coupling means automatically switches to use of the on-board battery and gas supply to provide an uninterrupted gas and electrical supply during transport when the cart is disconnected from the electrical and gas supplies separate from the care cart for transport.” Therefore, the coupling capabilities is able to provide an electrical supply from the onboard electrical power supply system to the cart during transport. It its reminded, that during transport a power assist drive mechanism can be included on the care cart.

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the mobile cart and hospital bed assembly of Gallant to have incorporated an electrically powered drive assembly as providing an automated system rather than a manual system would allow for further ease of use and less work done by the user and more done by the assembly. As stated by Gallant “A power assist drive mechanism can be included on the care cart, if desired.”, therefore, with this capability to have an automated power-driven mechanism would replace a manual activity and overall would accomplish in either condition.

Additionally, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

	Claims 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 20090064415 A1) in view of Gallant (US 6360389 B1), and further in view of Zerhusen et al., hereinafter ‘Zerhusen’ (US 20180161225).
In regards to Claim 11, Payne teaches: A transport system (1 – Fig. 1) for transporting a patient (Abstract and Fig. 1) and comprising: a stretcher assembly (20 – Fig. 1) and an onboard electrical power supply system (10 – Fig. 1) removably attached to the stretcher assembly (10 removably attaches from 20 – Fig. 2, Para 0038), a plurality of medical devices (ventilation system [4], nurse call system [12], and siderails [170] - per Para’s 0037/0064)  for providing patient monitoring or treatment (each device 4/12/170 can provide treatment or monitoring capabilities) requiring electrical power to operate and powered by the onboard electrical power supply system (Para ‘s 0037/0064); 
Payne does not teach, comprised of an electrically powered drive assembly (2 – Fig. 1);
Gallant teaches: comprised of an electrically powered drive assembly (2 – Fig. 1); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the mobile cart and hospital bed assembly of Gallant to have incorporated an electrically powered drive assembly as providing an automated system rather than a manual system would allow for further ease of use and less work done by the user and more done by the assembly. As stated by Gallant “A power assist drive mechanism can be included on the care cart, if desired.”, therefore, with this capability to have an automated power-driven mechanism would replace a manual activity and overall would accomplish in either condition.

Additionally, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

Payne nor Gallant does not teach: and a plurality of lights attachable to the stretcher assembly for illuminating a ground surface around the transport system.

Zerhusen teaches: and a plurality of lights (‘a pair of LEDs’ - Para 0362) attachable to the stretcher (‘mounted to the circuit board 384, which is attached to the hospital bed 10’ - Para 0362)  assembly for illuminating a ground surface (Para 0362/0368 – Fig. 97) around the transport system (Fig. 97).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the patient support apparatus indicator lighting (LED) system of Zerhusen for the purpose of creating a more visual indicator that is easy to see and use such that the caregiver can provide efficient care to the user rather than assessing the situation without any visual marking, sound/alarm, or other sensor technology which would not provide as efficient of a response to the patient.

In regards to Claim 12, Payne in view of Gallant and further in view of Zerhusen teaches the transport system of Claim 11, and Payne teaches: The transport system of claim 11, wherein the onboard electrical power supply system (10 – Fig. 1) is comprised of an inverter (201 – Fig. 16, Para 0064 – ‘power inverter and charger 201’), a battery pack (203 – Fig. 16, Para 0064 – ‘battery source’), a power strip (Para 0064 – ‘power strip’), and a charging port (201 – Fig. 16, Para 0064 - ‘power inverter and charger 201’).

In regards to Claim 13, Payne in view of Gallant and further in view of Zerhusen teaches the transport system of Claim 12, and Payne teaches: The transport system of claim 12, wherein the inverter is in electrical communication with the battery pack and the power strip (Fig. 16 and Para 0064 – ‘The inverter 201 includes DC battery hookup ports 206, 207.’).

In regards to Claim 14, Payne in view of Gallant and further in view of Zerhusen teaches the transport system of Claim 12, and Payne teaches: The transport system of claim 12, wherein the battery pack (203 – Fig. 16, Para 0064) is rechargeable and is in electrical communication with the charging port (Para 0064 – ‘the battery source 203 includes two 12-volt rechargeable batteries 203a, 203b’).

In regards to Claim 17, Payne in view of Gallant and further in view of Zerhusen teaches the transport system of Claim 12, and Payne teaches: The transport system of claim 12, wherein the power strip is comprised of a plurality of electrical outlets (Para 0064 – ‘power strip which may include wider-spaced receptacles that allow plug-in of transformers often used to step down the power in highly-sensitive medical equipment and other electronics’).

In regards to Claim 18, Payne in view of Gallant and further in view of Zerhusen teaches the transport system of Claim 11, and Payne teaches: The transport system of claim 11, but does not teach, wherein the electrically powered drive assembly is powered by the onboard electrical power supply system.
Gallant further teaches: wherein the electrically powered drive assembly (Col 2 Lines 28-29) is powered by the onboard electrical power supply system (Col 4 Lines 3-15, see note #2 above).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the bed system of Payne with these aforementioned teachings of the mobile cart and hospital bed assembly of Gallant to have incorporated an electrically powered drive assembly as providing an automated system rather than a manual system would allow for further ease of use and less work done by the user and more done by the assembly. As stated by Gallant “A power assist drive mechanism can be included on the care cart, if desired.”, therefore, with this capability to have an automated power-driven mechanism would replace a manual activity and overall would accomplish in either condition.

Additionally, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)

Response to Arguments
	Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. In regard to the Applicant’s Arguments the following was addressed:
Applicant’s Arguments:
	With independent Claim 1 being amended to include the elements taught from canceled claim 3 the following argument was stated:
‘the Examiner relies on Payne to teach a battery pack. However, Payne does not teach or even suggest that the power supply system of Payne has any capability of monitoring the battery. Additionally, there is no indication whatsoever of the ability of the Payne system to specifically monitor voltage, temperature, and remaining battery life of the battery pack as now required.’ 

‘Claims 9 and 10 depend from Claim 1, which is now believed to be allowable. Gallant was merely used to teach an electrically powered drive assembly and does not cure the deficiencies of Payne. Because Payne and Gallant, alone or in combination do not teach or even suggest each of the limitations contained in amended independent Claim 1, Payne and Gallant cannot render amended independent Claim 1 obvious, or any of the claims that depend therefrom. In that Claims 9 and 10 depend from Claim 1, Applicant respectfully requests that this rejection be withdrawn and that Claims 9 and 10 be allowed as well.’

	With independent Claim 11 being amended to include the elements taught from canceled claim 3 the following argument was stated:
‘In any event, Claim 11 now specifically requires medical devices for providing patient monitoring or treatment. As taught in paragraph [0033] of the present Specification, examples include devices for “ventilator support, suction units, defibrillator units, pulse oximetry sensors, electrocardiogram sensors, oxygen sensors, carbon dioxide sensors, pressure sensors, oscillometer blood pressure sensors, intra-aortic balloon pumps, infusion pumps, physiologic monitoring systems, patient restraint systems, pulse oximeters, and the like.” The siderail devices of Payne do not provide any capability of monitoring or treating a patient.’

‘Independent Claim 11 has been amended to now require a plurality of lights attachable to the stretcher assembly for illuminating a ground surface around the transport system, as taught in paragraph [0035] of the present Specification. No new matter has been added.’

‘The bed-on-demand of Payne is designed for use duplicating a hospital bed in a non-hospital setting. It is not designed for transporting patients, and therefore would not have a need for ground surface illumination. Similarly, the mobile care cart of Gallant is for use in hospitals and also would not have a need for ground surface illumination. As such, there is no teaching or suggestion in either reference of lighting designed to illuminate the ground around the transport system.’

Examiner’s Arguments:
In regards to independent Claim 1, and the arguments above, the Examiner respectfully disagrees. As shown in the Examiners’ Final Rejection above, the prior art of Payne does teach, the inverter, battery pack, power strip, and charging port, which were all previously claimed in that of canceled claim 3. Additionally, Para 0067 of Payne teaches the voltage and temperature. Para 0067 specifically states that ‘a true sine wave outputs a true RMS voltage’, as well as a ‘a battery temperature sensor that ensures that the charge delivered to the batteries is adjusted according to their actual temperature’. The voltage output is formed by a sine-wave which is known to be capable of reading, whether it is by a user or a computer that can generate results. Additionally, the battery as discussed has a temperature sensor. The battery as previously claimed in Claim 1 is one of the elements of the system so it is not considered non-obvious for a battery to contain a temperature due to it having energy which can give off heat.

Additionally, and as shown above, Gallant was utilized to teach ‘a remaining battery life of the battery back’. Gallant states, Col 9 Line 37 – Col 10 Line 5, ‘the display section 95 can be used to display the time remaining for the charge of battery 52’. Therefore, the combination of Payne in view of Gallant was made due to the ability of a user/caregiver/maintenance individual being able to monitor the status of a battery life to limit failure of the system.

Lastly, all dependent claims relied from independent claim 1 are also considered to be rejected, for the reasons recited above. 

In regards to independent Claim 11, and the arguments above, the Examiner respectfully disagrees. As shown in the Examiners’ Final Rejection above, the prior art of Payne does teach, ‘a plurality of medical devices’. It is noted by the Examiner, that the claims do not specify (in independent or dependent claims) what the ‘medical devices’: specifically are, contain, or are configured to do. Rather they only require electrical power to operate and must be powered by the power supply. The Examiner further notes the following below (emphasis added) with regards to the Argument addressing the instant inventions specification [per para 0033]:

During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).’

In the field of endeavor, medical devices can range in many different forms and can incorporate both mechanical and/or electrical components, while each medical device can specifically accomplish a specified medical task for a medical purpose. As such, the Examiner interpreted ‘a plurality of medical devices’ as a ventilation system, a siderail, and a nurse call system, per para 0037/0064 of Payne. Those medical devices from Payne all require electrical power to operate as well as provide a medical task for a medical purpose. 

Although, Payne does not on its own teach the lightning devices able to transmit a light source to illuminate the ground surface. The prior art of Zerhusen was used in combination to teach LED lights that illuminate the ground with specified commands or indications (Para 0362/0368 – Fig. 97).

Lastly, in regards to the Applicant’s arguments regarding the combination of Payne in view of Gallant, with reference to the amendment made to Claim 11 being ‘a plurality of lights attachable to the stretcher assembly for illuminating a ground surface around the transport system.’. The Examiner utilizes the combination of Payne in view of Gallant and further in view of Zerhusen which as disclosed, Zerhusen discusses LED lights that illuminate the ground around the transport system (Para 0362/0368 – Fig. 97). It is further noted that all prior art on record includes beds/patient supports including transportation, Payne (Para 0074), Gallant (Col 2 Lines 5-29 and Fig. 3), and Zerhusen (Para 0311).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/9/2022